UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A (Rule 14a-101) PROXY STATEMENTPURSUANT TO SECTION14(a)OF THE SECURITIES EXCHANGE ACT OF1934 (AMENDMENT NO.) Filed by the Registrant Q Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement QDefinitive Additional Materials oSoliciting Material under §240.14a-12 Kaydon Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): QNo fee required. oFee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration StatementNo Filing Party: Date Filed: On April 29, 2013, the Board of Directors of Kaydon Corporation (“Kaydon”) approved an amendment (the “Amendment”) to the Company’s 1999 Long-Term Stock Incentive Plan (the “Plan”).The Amendment reduces the number of shares authorized for the grant of awards under the Plan by 355,000.The Board’s adoption of the Amendment was a result of its desire to reduce the aggregate number of shares available for grant under all of Kaydon’s equity-based incentive plans.Institutional Shareholder Services (“ISS”) had previously announced its recommendation that Kaydon’s shareholders vote against the Company’s 2013 Non-Employee Director Plan (the “Director Plan”) which has been submitted to shareholders for approval at the Kaydon’s 2013 Annual Meeting to be held on May 8, 2013.The Board believes that the Amendment addresses ISS’s concern that, upon approval of the Director Plan, Kaydon would have too many shares available for grant under its equity-based incentive plans.
